DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on April 3, 2020, has been considered by the Examiner and made of record in the application file.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-,6, 8, 10, and 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thalanany et al., US 20080159232 A1, hereinafter “Thalanany,” in view of WIETFELDT, US 20130329639 A1, hereinafter “WIETFELDT.”
Consider claim 1. 	Thalanany discloses: 
a method for transferring a mobile terminal attached to a first access entity of a first operator to a second access entity of a set of access entities controlled by at least one other operator within a communication network (100) (see Abstract: ... system and method are described whereby an enhanced handoff scheme provides for monitoring of mobile device conditions and network conditions associated with a current access network attachment, as well as with a plurality of access networks on a preferred access network list, to proactively initiate a handoff operation, thereby preserving the QoS constraints necessary for seamless delivery of IP multimedia services. In an embodiment, each of the plurality of access networks is connected to an IMS core network, whereby a policy function receives quality of service constraints associated with the launched application from the mobile device and orders a list of preferred access networks accordingly...), the method implemented by a control device for conveying data of the terminal (see paragraph [0007]: ... a method is provided for maintaining an IP network session according to quality of service constraints for an application running on a user device...), the method comprising: 
receiving a connectivity message originating from the access entities of the set of access entities (see paragraph [0025]: ... the MD 220 monitors all access networks on the preferred access network list... Therefore, both PF 210 and MD 220 respectively monitor the network conditions and the mobile device conditions to ensure that the IP multimedia network session associated with the current application meets the specified QoS constraints...), the connectivity message comprising at least one parameter relating to the quality of transmission of the data between the terminal and each of the access entities (see paragraph [0025]: ... Therefore, both PF 210 and MD 220 respectively monitor the network conditions and the mobile device conditions to ensure that the IP multimedia network session associated with the current application meets the specified QoS constraints...), determining an eligibility value relating to each access entity on the basis of the at least one parameter received and of a factor of cooperation between the first access entity and each of the other access entities of the set of access entities, selecting the second entity on the basis of the determined eligibility value (eligibility value reads on quality of service constraints –see paragraph [0007]: ... monitoring user device and access network conditions for the first access network and at least some of the plurality of networks on the list of preferred access networks to determine whether the first access network is able to maintain the IP network session in accordance with the quality of service constraints for the application...), sending a transfer message (transfer reads on handoff -see paragraph [0021]: ... the enhanced handoff scheme utilizes monitoring of mobile device conditions and network conditions, associated with the networks 216, 218 and mobile device 220, to proactively initiate a handoff operation, thereby preserving the QoS constraints necessary for seamless delivery of IP multimedia services...), the transfer message destined for the first access entity and for the second access entity, the transfer message comprising: 
a transfer instruction (see paragraph [0025]: ... if the MD 220 detects a degradation in the current access network's RSQ parameters that negatively impact the prescribed QoS, the MD 220 initiates a series of steps, described in more detail in connection with FIG. 5 below, resulting in a handoff or transfer of the IP multimedia network session to a suitable access network...); 
an identifier of the first access entity (see paragraph [0023]: ... in step 404, the P-CSCF 206 forwards the information identifying the current access network in the form of the AND identifier, as well as the preferred list of access networks, to the Policy Function 210...).
But Thalanany is silent regarding wherein the transfer message comprises an identifier of the second access entity.
WIETFELDT, in related art, suggests wherein the transfer message comprises an identifier of the second access entity (see paragraph [0060]: ...DSDA implementation provides concurrent network access where the connectivity engine may route a first application to the first operator and the second application to a second network operator, hence implying wherein the identifier is inherent in the routing element).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract). 
Consider claim 4. Thalanany in view of WIETFELDT teaches claim 1; and Thalanany further suggests sending an update message by the control device, the update message destined for each of the two access entities, the update message updating the eligibility value of the two access entities following the transfer (see paragraphs [0024] and [0028]).
Consider claim 5. Thalanany in view of WIETFELDT teaches claim 1; and Thalanany further suggests receiving an information message, the information message originating from the terminal, the information message comprising at least one communication datum (see fig. 5 step 500).
Consider claim 6. Thalanany in view of WIETFELDT teaches claim 5; and WIETFELDT further suggests wherein the information message further comprises a parameter of geographical positioning of the terminal (see paragraphs [0051], [0059], [0070], [0074], [0076], [0078], [0079]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract).
Consider claim 8. Thalanany in view of WIETFELDT teaches claim 1; and WIETFELDT further suggests wherein the transfer message further comprises an item of information relating to the duration of the transfer (see paragraph [0067]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract).
Consider claim 10. Thalanany in view of WIETFELDT teaches claim 1; and WIETFELDT further suggests wherein the set of access entities is situated in a geographical area delimited as a function of the geographical location of the first entity (see paragraphs [0051], [0059], [0070], [0074], [0076], [0078], [0079]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract).
Consider claim 14. Thalanany in view of WIETFELDT teaches claim 1; and WIETFELDT further suggests a computer comprising a processor and a memory, the memory having stored thereon instructions which, when executed by the processor, cause the computer to implement the transfer method (see paragraphs [0009], [0028], [0084], [0085], [0090], [0091]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract).
Consider claim 15. Thalanany in view of WIETFELDT teaches claim 1; and WIETFELDT further suggests a computer readable medium having stored thereon instructions which, when executed by a processor, cause the processor to implement the method (see paragraphs [0009], [0028], [0084], [0085], [0090], [0091]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider WIETFELDT’s teachings in relation to the claimed invention, thus providing means for dynamic selection and/or authentication of network operators, e.g., wireless/mobile network operators or carriers, and their corresponding radio access technologies, as discussed by WIETFELDT (see Abstract).
Claim 12 claims a device to implement the method of claim 1; therefore, similar rejection rationale applies.
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thalanany et al., US 20080159232 A1, hereinafter “Thalanany,” in view of WIETFELDT, US 20130329639 A1, hereinafter “WIETFELDT,” as applied to claim 1, further in view of Mildh et al., US 10498502 B2, hereinafter “Mildh.”
Consider claim 2. Thalanany in view of WIETFELDT teaches claim 1, but is silent regarding acknowledging the transfer.
Mildh, in related art, suggests acknowledging the transfer (see column 7 lines 17-24: If at least one other carrier is available to the UE 502, the target eNB 506 sends S-522 a Handover (HO) request acknowledgement to the source eNB 504, after which the source eNB 504 sends S-524 a RRC connection reconfiguration message including PCC and SCC configurations to the UE 502. The UE then responses by sending S-526 a RRC connection reconfiguration complete message to the target eNB 506, completing the handover procedure).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Mildh’s teachings in relation to the claimed invention, thus providing option to the operators to use shared network infrastructure and sites, i.e. when multiple cellular operators agree to deploy their network together for the benefit of reducing the total deployment costs, and further provide benefits due to pooling of the available spectrum, as suggested by Mildh (see column 1 lines 26-31).
Consider claim 3. Thalanany in view of WIETFELDT and Mildh teaches claim 2; and Thalanany further suggests updating following the transfer, with respect to data transmission between the terminal and each of the two access entities (see paragraphs [0024] and [0028]).
Consider claim 7. Thalanany in view of WIETFELDT teaches claim 1, but is silent regarding wherein the connectivity message further comprises a datum indicative of the load of the access entity.
Mildh, in related art, suggests wherein the connectivity message further comprises a datum indicative of the load of the access entity (see column 9 lines 22-27: the load based policies may comprise policies for using a certain PLMN, based on load information about a different PLMN. The resource usage may be based on the load of each PLMN. For instance usage of the other PLMN is allowed if the load of that PLMN is below a threshold, or if the load of a first PLMN is above a threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Mildh’s teachings in relation to the claimed invention, thus providing option to the operators to use shared network infrastructure and sites, i.e. when multiple cellular operators agree to deploy their network together for the benefit of reducing the total deployment costs, and further provide benefits due to pooling of the available spectrum, as suggested by Mildh (see column 1 lines 26-31).
Allowable Subject Matter
Claims 9, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., interconnection of communications networks.
US 10568060 B2		US 20190037613 A1	US 9596622 B2
US 20150280765 A1
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 18, 2021